Title: To Thomas Jefferson from William Carmichael, 4 February 1786
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Madrid 4th Feby 1786

I have the honor to inclose you an Answer to the Letter which I received from Mr. Lamb addressed me by his Excellency John Adams and yourself. I am under the necessity of availing myself of a French Courier, For on Examining his papers Mr. Lamb found that he had but one Copy of the Cypher and says that he recollects that Mr. Barclay has the one Destined for me. Your Excellency therefore until that Gentleman arrives cannot receive from me any confidential Communications. I have been expecting with Anxiety to hear of his being on the Road, for the Emperor has expressed his Surprise at what he supposes to be neglect. I am Obliged to your Excellency for the Trouble you have had upon my account with Mr. Grand. The fact is that I generally advised Dr. Franklin when I drew for Money and often asked permission to draw for what was due to me. My Bankers here at those seasons of the year when my Disbursements are heaviest upon me make me Advances and tho’ generally I draw at 90 days after date, yet on these Occasions I sometimes take the Liberty of drawing at 60 Do., not to be constrained to pay interest for what I ought to receive regularly. In future to prevent any misunderstanding I shall give my Letters of Advice to the Same Banker in whose favor I draw, so that it will be his fault and not mine, If the Letters do not come to hand. I inclose your Excellency the Letter you sent me for Mr. Sayre. As I received your Letter of the 8th of December before his arrival here, I thought it unecessary to deliver it. Mr. Harrison promised me to take Charge of it. But in the hurry of setting out forgot it. I am Obliged to conclude with precipitation, as I am apprehensive of being too Late for the Courier.
I have the honor to be, with great respect, Your Excellencys Most Obedt. Humble Sert,

Wm. Carmichael

